KELLEY, Judge,
dissenting.
I respectfully dissent. I believe that the order of the trial court should be reversed.
In its opinion, the majority first concludes that an operating privilege is not a constitutionally protected property right. I disagree with this conclusion.
I recognize that our Supreme Court has stated that “[ojperating a motor vehicle upon a Commonwealth highway is not a property right but a ‘privilege’.” Plowman v. Department of Transportation, Bureau of Driver Licensing, 535 Pa. 314, 317, 635 A.2d 124, 126 (1993). However, our Supreme Court has based this determination upon precedent which is outdated in today’s modern society. See Maurer v. Boardman, 336 Pa. 17, 7 A.2d 466 (1939), aff'd sub nom. Maurer v. Hamilton, 309 U.S. 598, 60 S.Ct. 726, 84 L.Ed. 969 (1940). It is time that our jurisprudence recognize the realistic changes that have transpired since the automobile succeeded the horse and buggy.
In the early part of this century, there was no highway system. Transportation was by a private or public carrier serving the centered populations. The rural agricultural population was largely stationary and was transported by animal energy. The operation of a motor vehicle by an individual was neither common nor necessary.
Today, the explosion of industrialization and the transient nature of society have placed almost total reliance upon individual transportation. A public policy of fostering the development of interstate highways and the diminished availability of public transportation have served to transform the automobile into an essential tool of modern society. As such, the operation of a motor vehicle by an individual can no longer be construed as merely a privilege, but must be considered a right.
The development of a system of interstate highways emphasizes the importance of the automobile in today’s mobile society. The purpose of the national highway system, as *67described in 23 U.S.C. § 103(b)(1), is “to provide an interconnected system of principal arterial routes which will serve major population centers, international border crossings, ports, airports, public transportation facilities, and other intermodal transportation facilities and other major travel destinations; meet national defense requirements; and serve interstate and interregional travel.” The importance of the automobile to societal growth and development has further been emphasized by the Federal government in 23 U.S.C. § 143(a) which provides as follows:
In order to promote the desirable development of the Nation’s natural resources, to revitalize and diversify the economy of rural areas and smaller communities, to enhance and disperse industrial growth, to encourage more balanced population patterns, to check, and, where possible, to reverse current migratory trends from rural areas and smaller communities, and to improve living conditions and the quality of the environment, the Secretary is authorized to make grants to States for projects for the construction, reconstruction, and improvement of development highways on a Federal-aid system (other than the Interstate System) to serve and promote the development of economic growth centers and surrounding areas, encourage the location of business and industry in rural areas, facilitate the mobility of labor in sparsely populated areas, and provide rural citizens with improved highways to such public and private services as health care, recreation, employment, education, and cultural activities, or otherwise encourage the social and economic development of rural communities, and for planning, surveys, and investigations- in connection therewith.
The Commonwealth of Pennsylvania has recognized that operating a motor vehicle upon its highways is essential to an individual’s ability to be a productive member of society. This recognition by the Pennsylvania General Assembly is evident in section 1553 of the Vehicle Code, 75 Pa.C.S; § 1553, which provides as follows:
(1) The department shall issue an occupational limited license under the provisions of this section to a driver whose operating privileges have been suspended and is not prohibited under any other provision in this section.
Thus, even when an individual’s operating privileges have been suspended, that individual can still obtain an occupational limited license so as to enable that person to drive to work and continue earning a living.
Contrary to the opinion of the majority in the present case, the Supreme Court in Mackey v. Montrym, 443 U.S. 1, 99 S.Ct. 2612, 61 L.Ed.2d 321 (1979), stated that a driver’s interest in the continued possession and use of his license is a substantial property interest which should be protected. As such, the Due Process Clause applies to a state’s suspension or revocation of a driver’s license. Mackey, 443 U.S. at 10, 99 S.Ct. at 2617.
In light of the dramatic changes that have occurred to society and its modes of transportation during the last century, I believe that the possession and use of an operator’s license is no longer merely a privilege. It is a right. Therefore, the suspension or revocation of a driver’s operating privileges must be subject to strict procedural due process.
In its opinion, the majority also concludes that the suspension of a licensee’s operating privileges following his criminal conviction for DUI does not violate the Double Jeopardy Clause of the United States Constitution. I respectfully disagree.
In United States v. Halper, 490 U.S. 435, 109 S.Ct. 1892, 104 L.Ed.2d 487 (1989), the Supreme Court considered whether and under what circumstances a civil penalty could constitute “punishment” for purposes of double jeopardy analysis. In its decision, the Supreme Court stated that “a civil sanction that cannot fairly be said solely to serve a remedial purpose, but rather can only be explained as also serving either retributive or deterrent purposes, is punishment, as we have come to understand the term.” Halper, 490 U.S. at 448, 109 S.Ct. at 1902. The Supreme Court held that under the Double Jeopardy Clause, a defendant who has already been punished in a criminal prosecution may not' be subjected to an additional civil sanction to the extent that the second sanction may not fairly be characterized as remedial, but only as a deterrent or retribution. Id. at 448-49, 109 S.Ct. at 1901-02.
*68In the present case, the majority determines, based on Halper, that the mere fact that a sanction may indirectly deter future criminal activity does not preclude a determination that the sanction is remedial rather than punitive. I recognize that the Commonwealth has a legitimate interest in protecting the public from unsafe drivers. However, I believe that a license suspension cannot fairly be characterized as remedial, but rather constitutes punishment for purposes of double jeopardy analysis.
If the purpose of suspending a driver’s operating privileges were solely remedial, then this sanction would be imposed only where necessary to protect the public from dangerous drivers. Clearly, the suspension of a driver’s operating privileges is not limited to such circumstances. It is well settled that a license suspension can be imposed as a penalty for underage drinking, even where the offense does not involve the operation of a motor vehicle.1 While license suspensions may deter adolescents from future misbehavior, they are not a remedy for underage drinking. Thus, a license suspension cannot necessarily be characterized as remedial. Rather, I believe that a license suspension constitutes a punitive sanction for licensee misconduct.2 Moreover, because the suspension of a driver’s operating privileges is puni-five rather than remedial, the authority for license suspensions should rest with the courts of this Commonwealth instead of with the Department of Transportation.
I would reverse the trial court.

. Section 6310.4 of the Crimes Code, 18 Pa.C.S. § 6310.4, governs the restriction of operating privileges. The general rule set forth in section § 6310.4(a) provides as follows:
Whenever a person is convicted or is adjudicated delinquent or is admitted to any preadju-dication program for a violation of section 6307 (relating to misrepresentation of age to secure liquor or malt or brewed beverages), 6308 (relating to purchase, consumption, possession or transportation of liquor or malt or brewed beverages) or 6310.3 (relating to carrying a false identification card), the court, including a court not of record if it is exercising jurisdiction pursuant to 42 Pa.C.S. § 1515(a) (relating to jurisdiction and venue), shall order the operating privilege of the person suspended. A copy of the order shall be transmitted to the Department of Transportation.
See also Commonwealth v. Strunk, 400 Pa. Superior Ct. 25, 582 A.2d 1326, petition for allowance of appeal denied, 528 Pa. 630, 598 A.2d 283 (1991) (upholding the suspension of underage defendant’s driver's license, based on conviction for possession of alcohol, although violation was not connected to operation or possession of motor vehicle).


. In its opinion, the majority also cites to United States v. Ursery, — U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996) for the proposition that a civil sanction may constitute punishment for double jeopardy purposes where the sanction only serves as a deterrent or retribution. The Supreme Court in Ursery held that in rem civil forfeitures were neither "punishment” nor criminal sanctions for purposes of the Double Jeopardy Clause.
While Ursery dealt with in rem civil forfeitures for purposes of the Double Jeopardy Clause, the present case is more analogous to Halper which dealt with in personam civil penalties under the Double Jeopardy Clause. The distinction between these two types of cases was enunciated by the Supreme Court in Ursery when it stated that it was difficult to see how the rule of Halper could be applied to civil forfeitures. Ursery, — U.S. at -, 116 S.Ct. 2135, 2137, 135 L.Ed.2d 549. Thus, while in rem civil forfeitures may not be considered punitive for purposes of the Double Jeopardy Clause, I do not believe that the same can be said about in personam civil penalties, namely license suspensions.